DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the application for patent received on 15 June 2020. Claims 1-14 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0320242 to Kok et al., made of record per applicant disclosure (‘242 hereafter)
Regarding claim 1, ‘242 teaches a method comprising: steering a laser beam from a first portion of a workpiece to a second portion of the workpiece by rotating the laser beam around 
Regarding claim 2, ‘242 teaches the method of claim 1 further comprising: steering a laser beam from the second portion of the workpiece to a third portion of the workpiece by rotating the laser beam around the axis of rotation, wherein third portion of the workpiece is based on a location of a third length of the deposition path with respect to the workpiece, and wherein the second portion of the workpiece and the third portion of the workpiece are not the same; irradiating and heating the third portion of the workpiece with the laser beam during a third time-interval, wherein the third time-interval is after, and mutually exclusive of, the first time-interval; and depositing and tamping a second segment of the filament onto the third portion of the workpiece during a fourth time-interval, wherein the fourth time-interval is after, and mutually exclusive of, the third time-interval (paragraph 0078-0081).
Regarding claim 6, ‘424 teaches a method comprising: rotating a laser beam around an axis of rotation from a first angle to a second angle, wherein the first angle and the second angle are not identical; irradiating and heating a first portion of a workpiece with the laser 
Regarding claim 7, ‘242 teaches the method further comprising: rotating the laser beam around the axis of rotation from the second angle to a third angle, wherein the second angle and the third angle are not identical; irradiating and heating a second portion of the workpiece with the laser beam at the third angle during a third time-interval; and depositing and tamping a second segment of the filament onto the second portion of the workpiece during a fourth time-interval, wherein the fourth time-interval is after, and mutually exclusive of, the third time-interval; wherein the second angle is based on a location of a second length of the deposition path with respect to the workpiece (paragraphs 0022, and 0078-0081).
Allowable Subject Matter
Claims 11-14 allowed.
Claims 3-5, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 8, the best available prior art does not teach or properly suggest an anisotropic beam energy isocline normal to the axis of rotation.
Regarding claim 4, the best available prior art does not teach or properly suggest an elliptical beam energy isocline which is also normal to the deposition path
Regarding claim 5, the best available prior art does not teach or properly suggest rotating: (i) a collimator that collimates the laser beam, and (ii) a cylindrical lens that shapes the laser beam around the axis of rotation while maintaining the relative spatial relationship of the collimator to the cylindrical lens constant.
Regarding claim 9, the best available prior art does not teach or properly suggest the method where the laser beam has a beam energy isocline that is an ellipse.
Regarding claims 10, 11 and 11’s dependents, the best available prior art does not teach a collimator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743